
	
		I
		112th CONGRESS
		2d Session
		H. R. 6285
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Thompson of
			 Pennsylvania (for himself and Mr.
			 Marino) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the conveyance of the former Mifflin
		  County Army Reserve Center in Lewistown, Pennsylvania.
	
	
		1.Land conveyance, Mifflin
			 County United States Army Reserve Center, Lewistown, Pennsylvania
			(a)Conveyance
			 authorizedThe Secretary of the Army may convey, without
			 consideration, to Derry Township, Pennsylvania (in this section referred to as
			 the Township), all right, title, and interest of the United
			 States in and to a parcel of real property, including any improvements thereon,
			 consisting of approximately 4.52 acres and containing the Mifflin County Army
			 Reserve Center located at 73 Reserve Lane, Lewistown, Pennsylvania (parcel
			 number 16,01–0113J), for the purpose of permitting the Township to use the
			 parcel for a regional police headquarters and other public purposes.
			(b)Interim
			 leaseUntil such time as the real property described in
			 subsection (a) is conveyed to the Township, the Secretary may lease the
			 property to the Township.
			(c)Payment of costs
			 of conveyance
				(1)Payment
			 requiredThe Secretary shall require the Township to cover costs
			 (except costs for environmental remediation of the property) to be incurred by
			 the Secretary, or to reimburse the Secretary for such costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including survey
			 costs, costs for environmental documentation, and any other administrative
			 costs related to the conveyance. If amounts are collected from the Township in
			 advance of the Secretary incurring the actual costs, and the amount collected
			 exceeds the costs actually incurred by the Secretary to carry out the
			 conveyance, the Secretary shall refund the excess amount to the
			 Township.
				(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs incurred by the Secretary in carrying out the conveyance. Amounts
			 so credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
				(d)Conditions of
			 conveyanceThe conveyance of the real property under subsection
			 (a) shall be subject to the following conditions:
				(1)That the Township
			 not use any Federal funds to cover any portion of the conveyance costs required
			 by subsection (c) to be paid by the Township or to cover the costs for the
			 design or construction of any facility on the property.
				(2)That the Township
			 begin using the property for public purposes before the end of the five-year
			 period beginning on the date of conveyance.
				(e)Description of
			 propertyThe exact acreage and legal description of the property
			 to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
			(f)Additional
			 termsThe Secretary may require such additional terms and
			 conditions in connection with the conveyance under this section as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
